Opinion issued February 17, 2005 














In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-05-00056-CR
____________

IN RE PHILLIP LATRELL GREEN, Relator




Original Proceeding on Petition for Writ of Mandamus



 
MEMORANDUM  OPINION
               Relator, Phillip Latrell Green, filed in this Court a motion for leave to file
a petition for writ of mandamus.  We grant the motion for leave to file the petition.
               Relator also filed a petition for writ of mandamus, complaining that
respondent
 did not rule on his motion to obtain a copy of an audiotape admitted into
evidence as a State’s exhibit in the trial of cause number 901570, State of Texas v.
Phillip Latrell Green.  According to the petition, relator needs the audiotape to
prepare an article 11.07 writ of habeas corpus.  See Tex. Code Crim. Proc. Ann. art.
11.07 (Vernon Supp. 2004-2005).
               This Court has no authority to issue writs of mandamus in criminal law
matters pertaining to habeas corpus proceedings seeking relief from final felony
judgments.  That jurisdiction lies exclusively with the Texas Court of Criminal
Appeals.  See Board of Pardons & Paroles ex rel. Keene v. Court of Appeals for the
Eighth District, 910 S.W.2d 481, 483 (Tex. Crim. App. 1995); In re McAfee, 53
S.W.3d 715, 717-18 (Tex. App.—Houston [1st Dist.] 2001, orig. proceeding); Tex.
Code Crim. Proc. Ann. art. 11.07, § 3 (Vernon Supp. 2004-2005).
               The petition for writ of mandamus is dismissed for lack of jurisdiction.
PER CURIAM

Panel consists of Chief Justice Radack, and Justices Higley and Bland.
Do not publish.  Tex. R. App. P. 47.2(b).